Citation Nr: 0520463	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  03-01 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased disability rating for tendonitis 
of the left knee, evaluated as noncompensable from September 
12, 2000, to January 15, 2002, and evaluated as 10 percent 
disabling beginning January 15, 2002, based on an initial 
award.  


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1995 to 
November 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which granted the claim of 
entitlement to service connection for tendonitis of the left 
knee, assigning a noncompensable disability rating, effective 
September 12, 2000.  

In November 2002, the RO assigned a 10 percent disability 
rating for tendonitis of the left knee, effective January 15, 
2002.  

This case was previously before the Board.  In January 2004, 
the current issue on appeal was remanded for further 
development.  The RO has fully complied with the Board's 
January 2004 Remand.  


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate the claim and has made reasonable 
efforts to develop such evidence.  

2.  From September 12, 2000, to January 14, 2002, the 
veteran's left knee disability is manifested by subjective 
complaints of pain, locking, and occasional swelling.  

3.  The January 15, 2002 Magnetic Resonance Imaging (MRI) 
Report disclosed evidence of a subtle meniscus tear.  

4.  From January 15, 2002, the veteran's left knee disability 
is manifested by subjective complaints of sharp and throbbing 
pain, pain on motion, flare-ups, locking, stiffness, 
swelling, weakness, instability, and weight-bearing.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating from 
September 12, 2000, to January 14, 2002 for tendonitis of the 
left knee, based on an initial award, have not been met.  38 
U.S.C.A. § 1155, (West 2002); 38 C.F.R.§§ 4.20, 4.71, 4.71a, 
Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261, 5299-
5262, 5263 (2004).  

2.  The criteria for a disability rating in excess of 10 
percent from January 15, 2002, for tendonitis of the left 
knee, based on an initial award, have not been met.  38 
U.S.C.A. § 1155, (West 2002); 38 C.F.R.§§ 4.20, 4.71, 4.71a, 
Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261, 5299-
5262, 5263 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that, where, as in the 
case currently before the Board, that notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
sections 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, because 
an initial AOJ adjudication already occurred.  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in this case.  In September 2000, VA 
received the claim of entitlement to service connection for 
residuals of a left knee injury.  By rating decision, dated 
in June 2001, the RO granted the claim of entitlement to 
service connection for tendonitis of the left knee and 
assigned a noncompensable disability rating, effective 
September 12, 2000.  

In June 2002, the veteran submitted additional evidence, 
indicating his dissatisfaction with the noncompensable 
disability rating.  The RO construed the date of receipt of 
the additional evidence as a timely Notice of Disagreement.  
In November 2002, the RO assigned a 10 percent rating to the 
left knee disability, effective January 15, 2002.  

The veteran filed a Substantive Appeal in January 2003.  In 
January 2004, the Board remanded the issue of entitlement to 
an initial increased disability rating for further 
development.  

In accordance with the Board's January 2004 Remand, the 
Appeals Management Center issued the veteran correspondence 
explaining the requirements of VCAA.  In this correspondence, 
the veteran was informed of the evidence necessary to 
substantiate the claim, what evidence he was responsible for 
providing, and the evidence VA was responsible for providing.  
In March 2005, the veteran received a Supplemental Statement 
of the Case.  

Hence, the Board finds that, as regards the current claim, 
the veteran is not prejudiced by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

The Board notes that there is no indication that the veteran 
has identified, and the record does not otherwise indicate, 
any existing pertinent evidence that has not been obtained.  
Accordingly, the Board will proceed to the merits of the 
case.  

Factual Background

A June 2001 rating action awarded the veteran service 
connection for tendonitis of the left knee.  The award was 
based on service medical records showing complaints of left 
knee pain.  He experienced difficulty when attempting to walk 
up the stairs, and he described the pain as sharp.  

That rating action  assigned a noncompensable (0 percent) 
rating based on a VA examination, dated in December 2000.  
During that exam, the veteran related a history a sudden 
locking of the left knee joint which resulted in a diagnosis 
of tendonitis, with muscle strain in September 1998.  On 
examination, X-rays taken during the evaluation of the knee 
were reportedly normal.  The veteran stated that he continued 
to experience a sensation of locking of the joints when he 
engaged in running.  The pain occurred approximately twice a 
week and lasted for about three to four minutes.  Prolonged 
standing and cold damp weather increased these symptoms.  The 
veteran took Tylenol for pain relief; otherwise, he did not 
receive specific treatment, or take specific medication for 
the left knee disability.  

Examination of the left knee revealed location of the pain 
when it occurred around the lateral aspect of the patella.  
There were no findings of swelling, tenderness, deformity, 
loss of motion, positive drawer, McMurray or Lachman signs.  
The veteran was able to toe, heel, hop, squat, and bear 
weight on each leg without evidence of pain.  There were no 
findings of pain on motion and the veteran ambulated entirely 
normally.  

The December 2000 VA X-ray study revealed a clinical history 
of left knee tendonitis.  The X-ray study was otherwise 
normal.  

A private treatment record dated in January 2002, from 
H.M.P., M.D., disclosed that the veteran had full range of 
motion of the left knee.  Further evaluation of the knee 
revealed some patellofemoral joint crepitus; however, there 
were no findings of effusion or laxity.  The treating 
physician recommended the veteran undergo an magnetic 
resonance imaging (MRI) scan for further evaluation.  The MRI 
scan, dated in January 2002, showed equivocal linear internal 
signal within the posterior horn of the medial meniscus.  It 
was noted that the MRI scan was not definitive, but the 
examiner stated that a subtle meniscus tear could not be 
excluded.  

In a May 2002 statement, the veteran maintained that he 
suffered from left knee pain and his treating orthopedic 
physician indicated that he had a disability involving the 
patella.  The left knee disability bothered him when walking 
and standing.  Physical activities, such as running or 
playing sports, resulted in pain.  The pain increased with 
time.  

A similar statement was submitted in July 2002.  In that 
statement, the veteran claimed that his left knee disability 
increased in severity.  His symptoms included an inability to 
stand on the knee for long periods of time, sharp pain, 
swelling, and a limited ability to engage in sports.  

On VA examination, dated in October 2002, the veteran had 
subjective complaints of pain, stiffness, and occasional 
locking of the knee.  These symptoms were treated with 
Motrin.  The veteran related that he experienced flare-ups 
with stooping, bending, and lifting; he avoided running; and 
prolonged standing caused him pain.  The veteran did not use 
crutches, braces, canes, or corrective shoes.  

The veteran did not complain of episodes of dislocation or 
inflammatory arthritis.  The disability did not cause him to 
miss days of work, except for when he attended a doctor's 
appointment.  

On physical examination, the veteran had full extension of 
the left knee and flexion of the left knee was from 0-95 
degrees.  He experienced pain on extremes and there was 
objective evidence of painful motion; however, there were no 
findings of fatigability, weakness, or lack of endurance.  

There were no findings of edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement or 
guarding of movement, and there were no findings of crepitus.  
The veteran's gait was normal.  There was no ankylosis or 
shortening of the leg length noted.  The examination was 
negative for inflammatory arthritis.  The diagnosis was 
tendonitis of the left knee.  

Based on the private MRI scan and the October 2002 VA 
examination, in November 2002, the RO determined that the 
veteran's left knee disability was 10 percent disabling, 
effective January 15, 2002.  

In connection with the January 2003 Substantive Appeal, the 
veteran argued that the left knee pain prevented him from 
sleeping at night and engaging in physical activities with 
his child.  Prolonged standing at his place of employment was 
difficult.  He experienced throbbing in the knee, locking, 
and weight bearing.  He claimed to wear a knee brace for 
support.  

Private treatment records from H.M.P, M.D., dated through 
January 2004, showed complaints of, and treatment for, left 
knee pain.  In September 2001, the veteran complained of pain 
in the patella, increasing pain on prolonged standing, and 
swelling of the knee.  The examination revealed full range of 
motion of the left knee; there were no findings of effusion; 
he had no crepitus; and there was no mediolateral laxity or 
anteroposterior laxity present.  Chondromalacia patella was 
noted, by history only.  

In January 2004, the veteran communicated similar subjective 
complaints.  He related that he continued to have discomfort 
when standing, squatting or kneeling.  On physical 
examination of the left knee there were no deformities; he 
had good range of motion of the left knee; he had no 
effusion; and there was no mediolateral laxity and or 
anteroposterior laxity.  In February 2004, the private 
physician reported that the veteran had symptoms of 
intermittent pain, approximately every other day, and that 
the veteran engaged in a substantial amount of squatting and 
stooping at work.  The physician stated that his symptoms 
were due to chondromalacia.  

In February 2004, the veteran submitted a statement in 
support of the claim.  He argued that he was entitled to a 
higher rating because his left knee disability increased in 
severity.  He reiterated that he suffered from left knee 
pain; he reiterated his inability to stand for long periods 
of time; and his inability to engage in physical activities, 
such as running and sports. 

On VA examination, dated on December 2004, the examiner noted 
that the claims file was reviewed prior to the examination.  
The veteran related that in the past, he had subjective 
complaints of pain, weakness, swelling, and instability.  The 
veteran related that he did not use crutches or a brace; 
there were no episodes of dislocation or subluxation; and 
there was no evidence of an inflammatory condition.  The 
veteran's knee disability did not interfere with his usual 
daily activities.  There were no surgeries of the left knee.  

On physical examination, the veteran had a completely normal 
appearing left knee.  There was no swelling; the range of 
motion of the left knee was from 0-140 degrees and there was 
no painful motion; and the anterior and posterior, as well as 
the medial and lateral stability, were fully stable.  There 
was no patellofemoral crepitation; McMurray sign was negative 
both at the medial and lateral joint lines.  There were no 
additional symptoms present with repetitive motion.  

The examiner noted that the December 2004 X-ray study showed 
that the veteran's left knee was completely within normal 
limits, and opined that there was no medical evidence 
suggesting entitlement to a rating in excess of 10 percent 
for the left knee disability.  

Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ Part 4 (2004).  Separate diagnostic codes identify the 
various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3.  

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2003); Payton v. Derwinski, 1 Vet. App. 282, 
287 (1991).  However, in Fenderson, the Court noted that 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of a "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, by the anatomical 
localization and symptomatology are closely analogous.  See 
38 C.F.R. § 4.20.  

The following criteria are applicable to rating disabilities 
of the knee: 

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
60

In flexion between 20° and 45°
50

In flexion between 10° and 20°
40

Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
30
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2004)
525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004)
5258
Cartilage, semilunar, dislocated, with frequent 
episodes of "locking,"   
pain, and effusion into the joint
20
38 C.F.R. § 4.71a, Diagnostic Code 5258 (2004)
525
9
Cartilage, semilunar, removal of, symptomatic  
10
38 C.F.R. § 4.71a, Diagnostic Code 5259 (2004)
526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2004)
526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2004)
526
2
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2004)
526
3
Genu recurvatum (acquired, traumatic, with weakness 
and   
insecurity in weight-bearing objectively 
demonstrated)
10
38 C.F.R. § 4.71a, Diagnostic Code 5263 (2004)

 
38 C.F.R. § 4.71, Plate 2 (2004)

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2004), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, or incoordination.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, or incoordination.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Analysis

As noted above, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of a "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126.  

Therefore, the Board must determine whether the veteran was 
entitled to a higher disability rating at anytime since the 
initial grant of service connection, that is, since September 
12, 2000.  

I.  Entitlement to an Increased (Compensable) Rating for 
Tendonitis of the Left Knee, from September 12, 2000 to 
January 14, 2002

In June 2001, the RO granted the claim of entitlement to 
service connection for a left knee disability and assigned a 
noncompensable disability rating, effective September 12, 
2000.  

The record shows that the RO granted service connection for 
the left knee disability and assigned the noncompensable 
rating because the severity of the knee disability did not 
meet the criteria set forth in DC 5299-5262, that is, the 
disability was not characterized by malunion of the tibia and 
fibula, with slight knee disability.  Medical evidence 
reflects that prior to January 2002, the left knee disability 
was manifested by subjective complaints of sudden locking, 
pain, and occasional swelling.  In December 2000, evaluation 
of the left knee revealed the location of the pain 
experienced by the veteran.  There was no pain on motion, 
passively or actively.  The diagnosis was tendonitis of the 
left knee without X-ray evidence of degenerative joint 
disease.  The X-ray study was normal.  

Where a particular disability for which the veteran has been 
service-connected is not listed, it may be rated by analogy 
to a closely related disease in which not only the functions 
are affected, but also the anatomical area and symptomatology 
are closely analogous.  Therefore, the veteran's left knee 
disability has been rated analogous to impairment of the 
tibia and fibula.  38 C.F.R. § 4.20, 4.27, 4.71a, DC 5299-
5262.  

A compensable rating under DC 5299-5262 requires malunion of 
the tibia and fibula, with slight knee disability.  During 
the time period of September 12, 2000 to January 14, 2002, 
the veteran did not meet the criteria for a compensable 
disability rating for the left knee.  The medical evidence 
was negative for findings of malunion of the tibia and 
fibula, with slight knee disability.  Instead, the evidence 
reported subjective complaints of pain, as well as a December 
2000 normal X-ray report.  

Likewise, a review of other DCs possibly applicable in this 
case indicates that prior to January 15, 2002, the left knee 
disability was not shown to include ankylosis, dislocation of 
the semilunar cartilage, with frequent episodes of locking, 
pain, or effusion into the joint, limitation of flexion of 
the leg, limitation of extension of the leg, or genu 
recurvatum; therefore, consideration of the DCs pertaining to 
such disorders is not appropriate under 38 C.F.R. § 4.71a, 
DCs 5256, 5257, 5258, 5261, or 5263.  See Butts v. Brown, 5 
Vet. App. 532, 539 (1993).  

The Board considered the provisions of 38 C.F.R. §§ 4.40, 
4.45 (2004), pertaining to functional impairment.  The 
medical record contains consistent reports that the veteran 
does not experience weakened movement, fatigability, 
incoordination, or lack of endurance.  As there are no 
objective medical findings of additional functional loss, 
there is no basis for assignment of a higher evaluation 
pursuant to the provisions of 38 C.F.R. §§ 4.40, 4.45.  See 
DeLuca.  

II.  Entitlement to an Initial Increased Rating, in Excess of 
10 Percent, for Tendonitis of the Left Knee, from January 15, 
2002

In November 2002, the RO assigned a 10 percent disability 
rating for tendonitis of the left knee, effective January 15, 
2002.  The RO evaluated the left knee disability under 
38 C.F.R. §§ 4.20, 4.27, 4.71a, Diagnostic Codes 5299-5262.  

The RO rated the left knee disability as 10 percent 
disabling, effective January 15, 2002, after the veteran 
submitted a private medical report from H.M.P., M.D.  The 
report disclosed that while the veteran had full range of 
motion of the left knee, further evaluation of the knee 
revealed some patellofemoral joint crepitus; however, there 
were no findings of effusion or laxity.  The treating 
physician recommended the veteran undergo an MRI scan for 
further evaluation.  At a later date in January 2002, after a 
MRI scan of the left knee was performed, the radiologist 
stated that although the MRI scan was not definitive, a 
subtle meniscal tear could not be excluded.  

Since January 15, 2002, the veteran's left knee disability 
has been manifested by subjective complaints of sharp and 
throbbing pain, pain on motion, flare-ups, locking, 
stiffness, swelling, weakness, instability, and weight-
bearing.  

In October 2002, VA examination of the left knee revealed 
full extension of the knee.  Flexion of the left knee was 
from 0-95 degrees.  The veteran had pain on extremes of 
motion.  The examination was otherwise normal.  The diagnosis 
was tendonitis of the left knee.  

In December 2004, VA evaluation of the disability disclosed a 
normal appearing knee.  There was no swelling; the veteran 
had full range of motion of the knee; and there was no pain 
on motion.  The VA X-ray study was within normal limits.  

An initial rating in excess of 10 percent requires medical 
evidence of malunion of the tibia and fibula, with moderate 
knee disability.  The medical record is negative for such 
findings.  The medical evidence more closely approximates the 
criteria for a 10 percent disability rating at this time, as 
the record does not show that the left knee disability has 
increased in severity.  

The Board considered the provisions of 38 C.F.R. §§ 4.40, 
4.45 (2004), pertaining to functional impairment.  The 
medical record contains consistent reports that the veteran 
does not experience weakened movement, fatigability, 
incoordination, or lack of endurance.  During the December 
2004 VA examination, the examiner reported that there were no 
additional symptoms present with repetitive motion.  As there 
are no objective medical findings of additional functional 
loss, there is no basis for assignment of a higher evaluation 
pursuant to the provisions of 38 C.F.R. §§ 4.40, 4.45.  See 
DeLuca.  

The Board has also considered whether a higher evaluation can 
be assigned pursuant to any other potentially applicable DC.  
Because the veteran's left knee disability is not shown to 
include ankylosis, dislocation of the semilunar cartilage, 
with frequent episodes of locking, pain, or effusion into the 
joint, limitation of flexion of the leg, limitation of 
extension of the leg, or genu recurvatum, consideration of 
the DCs pertaining to such disorders is not appropriate under 
38 C.F.R. § 4.71a, DCs 5256, 5257, 5258, 5261, or 5263.  See 
Butts v. Brown, 5 Vet. App. 532, 539 (1993).  

Extraschedular Ratings

VA's schedular rating criteria apply unless there are 
exceptional or unusual factors that would render application 
of the schedule impractical.  38 C.F.R. § 3.321(b)(1) 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards." Id.  

The Board notes that in connection with the January 2003 
Substantive Appeal, the veteran indicated that prolonged 
standing at work aggravated the left knee disability.  The 
record does not support a finding that he has required 
frequent periods of hospitalization, or that he is unable to 
perform his job duties without problems.  Therefore, referral 
for consideration of an extraschedular rating is not 
warranted.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  

In conclusion, the left knee disability does not meet any of 
the criteria for higher ratings.  38 C.F.R. §§ 4.7, 4.21.  
Because there is no evidence supporting a higher disability 
rating, the benefit-of-the-doubt doctrine is not for 
application.  

Accordingly, the initial rating assigned for the veteran's 
left knee disability was proper, as well as the 10 percent 
rating assigned thereafter, and the veteran's claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  




ORDER

Entitlement to an increased disability rating for tendonitis 
of the left knee, evaluated as noncompensable from September 
12, 2000 to January 14, 2002, and evaluated as 10 percent 
disabling from January 15, 2002, based on an initial award, 
is denied.  


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


